Citation Nr: 0842947	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  98-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active military duty from November 1978 
to May 1979, and from September 1990 to March 1991.  She 
served on active duty for training (ACDUTRA) from October 
1993 to September 1994.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from a June 1997 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Columbia, South Carolina.

The Board remanded the case in December 2000 and again in 
June 2003 for additional development, which was accomplished 
as directed, and it has since returned for further appellate 
review.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that Crohn's disease is not related to an in-service disease 
or injury.

2.  The preponderance of the probative evidence indicates 
that a seizure disorder is not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  Crohn's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.1(k), 3.6(a), (c)(3), 3.102, 3.159, 3.303 (2008).

2.  A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.1(k), 3.6(a), (c)(3), 3.102, 3.159, 3.303, 3.307, 
3.309(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  During the course of this 
pre-VCAA claim and appeal, VA has provided the veteran 
several notices, the most recent of which was January 2007, 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the veteran, what part VA will 
attempt to obtain, and notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, she was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  Further, 
following issuance of the 2007 letter, the claim was 
readjudicated, as shown in the April 2008 supplemental 
statement of the case.  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting her that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by her or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).



Governing Law and Regulation

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 C.F.R. § 3.303(a).  Active military service includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training  
(IACDUTRA) during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be granted for any disease diagnosed after 
ACDUTRA as well, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during ACDUTRA or, as concerns an injury and the 
specified disorders, during IACDUTRA.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and epilepsy or certain other 
diseases of the central nervous system becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.  Service connection on a presumptive basis, however, 
is not available where the only service performed is ACDUTRA 
or IACDUTRA.  Biggins v. Derwinski, 1 Vet. App. at 476-78.

To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Analysis

The veteran and her representative assert the evidence of 
record is sufficient to allow the benefits she seeks.  The 
Board, however, finds the preponderance of the probative 
evidence of record is against the claims.

Crohn's disease.  The preponderance of the probative medical 
evidence shows the veteran not to have Crohn's disease.  
Service treatment records for the veteran's initial period of 
active service from 1978 to 1979 are negative for any entries 
related to complaints, findings, or treatment for, a 
digestive or intestinal disorder.  A February 1979 entry 
notes the veteran was referred for a blood abnormality after 
she was refused as a blood donor.  Laboratory tests showed 
her hemoglobin to be inadequate, and One-a-Day vitamins were 
prescribed.  The 1979 Report Of Medical Examination For 
Separation notes her digestive system and viscera as normal.

Following her separation from active duty on a hardship 
basis, the veteran enlisted in the South Carolina Air 
National Guard.  She was recalled to active duty for 
Operation Desert Shield/Storm and served from September 1990 
to March 1991.  She served in the Persian Gulf theater from 
January to March 1991.  Service treatment records for that 
period, however, are negative for any entries related to 
complaints, findings, or treatment for, an intestinal 
disorder.  The May 1995 Persian Gulf examination report notes 
she told the examiner her intestinal symptoms started about a 
year earlier.

There is no issue as to the veteran's status at the time of 
the onset of her intestinal problems.  Special Order A-11, 
South Carolina Office of The Adjutant General, dated in 
October 1993, ordered her onto ACDUTRA for the period October 
1993 to February 1994.  That period of service was extended 
to September 1994 secondary to her in- and outpatient 
treatment for her intestinal problems.  She underwent several 
work-ups to determine the pathology and etiology of her 
complaints beginning in 1994.  In light of the fact the 
January 2006 VA examination report shows the examiner to have 
provided a comprehensive review and medical analysis of the 
veteran's intestinal medical history, it is the only one the 
Board need address in detail.

The examiner noted he conducted a comprehensive review of the 
voluminous claims file.  He noted a colonoscopy done in 1994 
that showed colitis and pseudomembranous colitis, which was 
the initial diagnosis.  A biopsy taken during the colonoscopy 
showed no evidence of infection.  Colitis was the diagnosis 
rather than pseudomembranous colitis.  She responded very 
well to treatment with Flagyl.  At this stage, the VA 
examiner noted, no diagnosis of Crohn's disease was made.  He 
observed that it was an entry made by a physician in July 
2002 that indicated the first diagnosis of Crohn's disease.  
He noted further, however, that the examiner at the June 1997 
VA examination opined the medical evidence did not show the 
veteran to have Crohn's disease.

The examiner noted the veteran's 1997 report that she had 
Crohn's disease caused by Clostridium difficile when she was 
in Colorado and treated for Rocky Mountain Spotty Fever in 
1993, which caused her bloody stools.  A 1997 colonoscopy, 
with biopsies, conducted at Shaw Air Force Base revealed no 
evidence to support the veteran's assertion.  The absence of 
medical evidence supportive of Crohn's disease 
notwithstanding, the disease continued to be listed as an 
entity in the veteran's medical records at least up to 2003.  
The report then lists the examiner's description of the 
Crohn's disease process, which is not consistent with the 
veteran's history.

Crohn's disease presents with a very specific pathology that 
is segmental and usually confined to the small bowel.  It is 
well known that Crohn's is not always responsive to 
medication, including steroids, or antibiotics.  If 
unresponsive to steroids, then surgery is required to remove 
the diseased portions of the bowel.  The earliest indication 
of Crohn's disease is inflammation and cryptic abscesses, but 
the veteran's colonoscopy revealed no evidence of cryptic 
inflammation or infection.  Other indications detectable by 
pathological examination are cells which are macrophages and 
other inflammatory cells.  The examiner noted the biopsy 
report did not note the presence of any of those cells.  In 
as much as Crohn's-related inflammation leads to lymphedema 
of the bowel and thickening, and sometimes extensive 
fibrosis, both of which are quite visible on a computed 
tomography, a computed tomography would detect Crohn's 
disease.  A computed tomography as well as a colonoscopy will 
also detect patchy mucosal ulcers which cause a cobblestone 
appearance.  In this case, the veteran underwent an abdominal 
computed tomography that was negative for any inflammatory 
changes in the small bowel.

As did the VA examiner at the June 1997 examination, the 2006 
reviewer/examiner noted that pertinent medical literature did 
not associate Crohn's disease with the bacteria Clostridium 
difficile.  Clostridium difficile does not cause Crohn's 
disease.  Another factor which indicated the veteran does not 
have Crohn's disease is that long-standing Crohn's disease 
can cause fistulas which are extremely dangerous, as they can 
lead to peritoneal infection that requires immediate surgery 
to prevent a life-threatening spread of fecal material.  The 
medical evidence of record, as set forth above, convinced the 
examiner that the veteran probably never had Crohn's disease 
as a service-connected entity and she probably never had 
Crohn's disease at all.  She probably had a colitis of some 
kind which could have resulted from the clostridium 
difficile, which was easily treated by the prescribed Flagyl.

The Board's extensive review finds nothing in the evidence of 
record that contradicts the 2006 examiner's opinion.  In 
fact, as he set forth, the probative medical evidence 
supports it.  The earliest diagnosis recorded secondary to 
the diagnostic tests conducted was Clostridium difficile 
colitis.  Thus, the Board is constrained to find the 
preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Seizure disorder.  The factual medical history of this claim 
is involved and complex, as shown by multiple Board remands 
for a medical opinion, to include when exactly did a seizure 
disorder have its onset.  The medical evidence of record 
notes uncertainty as to whether the veteran primarily has 
manifested pseudoseizures or actual seizures.  While some VA 
outpatient records note a diagnosis of epilepsy, the records 
of extensive work-ups and other consults and examinations 
note no firm diagnosis of epilepsy.  Nonetheless, the medial 
evidence appears to reflect a consensus that the veteran does 
have a seizure disorder.  The 2004 VA examination noted a 
diagnosis of complex partial seizure disorder.  Thus, the 
salient issue is whether the veteran's seizure disorder is 
causally linked to either her active service or a tour of 
active duty for training or inactive duty for training.  The 
preponderance of the evidence is against such a finding.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Service treatment records for her initial tour are negative 
for any entries related to complaints, findings, or treatment 
for seizures.  The 1979 Report Of Medical Examination notes 
the veteran's neurologic area was assessed as normal.  As 
noted earlier, the veteran separated from her initial tour of 
active service in May 1979.  VA records of July 1979 note her 
treatment for blackouts.  At that time she told the examiner 
she recalled her first blackout as having occurred in April 
1979 after her mother died.  Three more blackouts were noted 
in August 1979.  The examiner was unable to determine a 
diagnosis on the non-specific history given by the veteran.  
This is the only evidence of symptomatology which might be 
related to seizure activity within one year of the veteran's 
separation from her initial tour of active duty in 1979.  In 
light of the fact the examiner declined to diagnose a 
seizure-related disorder, the Board finds it insufficient to 
show the manifestation of a chronic entity or to a degree of 
at least 10 percent.  Thus, it is an insufficient factual 
basis for service connection on a presumptive basis.  See 
38 C.F.R. § 3.307, 3.309(a).

The veteran's last tour for which service connection on a 
presumptive basis is available was her active service during 
the Persian Gulf War, from which she separated in March 1991.  
The September 2001 VA examination report notes it was unclear 
when the veteran's seizure activity started.  The veteran 
reported it started in 1995, but the examiner noted he could 
not corroborate that assertion in the medical records.  The 
examiner observed the veteran's symptoms had their onset in 
1992, when she complained of headaches and, working on that 
assumption, he opined it was as likely as not the veteran's 
seizures were related to her active service.  The same 
examiner again reviewed the claims file in 2004 pursuant to a 
Board remand.

The January 2004 examination report notes the examiner 
observed that the medical history suggested that the veteran 
began to be treated around 1992 or 1993.  It was, however, 
not clear whether the seizures for which she was treated were 
real seizures or pseudoseizures.  Accepting 1992 or 1993 as 
the onset, however, the examiner noted it could not be 
determined when the seizures became a problem that impaired 
the veteran.  In addition to the fact that the examiner's 
observation falls short of establishing probability, the 
probative medical evidence of record shows that, even if 1991 
is accepted as a date of onset, the seizures were not a 
chronic entity at that point or had manifested to a degree of 
10 percent-with which the examiner appears to agree.

The Board harkens back to the examiner's September 2001 
opinion where he suggested the first evidence of the 
veteran's seizures was her treatment for headaches.  Prior to 
1991, the veteran's Reports Of Medical History denied any 
prior history of migraine headaches.  Service treatment 
records of February 1991 note the veteran's follow-up for 
headaches and sinus symptoms.  The day prior she was seen for 
complaints of headache and coughing.  The entry notes mild 
trauma from her having hit her head against a chair.  
Physical examination revealed mild tenderness over the right 
temple.  A March 1991 entry notes her continued complaints of 
headaches on her right side and that medication was not 
helping.  The examiner noted that decreased sensation on her 
left forearm was present before the onset of the headaches 
and noted that her examination of the day prior was negative.  
The diagnosis was tension headaches, and she was referred for 
a computed tomography of her head, but the service treatment 
records note she was a no-show.  The 1991 Report Of Medical 
Examination For Separation from her Persian Gulf War service 
notes the neurologic area was assessed as normal.
Physical Profiles of record note the veteran was temporarily 
disqualified for further duty in the reserve secondary to her 
headaches.  The next entry following the March 1991 entry is 
a September 1991 entry that notes her headaches had 
completely resolved.  A September 1991 Physical Profile was 
published to that effect, and she was deemed physically fit 
for worldwide duty.  In light of this undisputed medical 
evidence, even if her headaches are deemed early symptoms of 
her seizure disorder, service treatment records note they 
resolved shortly after her last tour of active service.  
Thus, as the examiner in 2001 and 2002 observed, there is no 
clear evidence of a chronic disorder or one that clearly 
manifested to a degree of 10 percent-at least for 
presumptive service connection purposes.  38 C.F.R. § 3.307.

Following the veteran's separation from her active service 
during the Persian Gulf War, her service consisted of active 
duty for training and inactive duty for training, for which 
service connection on a presumptive basis is not available.  
Other than the treatment for headaches, the examiner offered 
no underlying basis for determining 1991 as a possible date 
of onset; but-as the Board noted, medical authorities 
determined in 1991 that the headaches were fully resolved.  
The medical record falls silent on the neurological front 
until the mid-1990s.

During the veteran's extensive work-ups for her 
gastrointestinal disorder, the narrative treatment summaries 
note no neurological involvement.  The March 1995 summary 
noted her neurological examination was normal.  

Notably, in July 1996 while undergoing a mammogram, the 
veteran passed out.  A computed tomography of her head was 
normal, and the diagnosis on consult was a probable vasocogal 
episode.  Her seizures have been continuous since.

The veteran's service personnel records note she was not 
performing either active duty for training or inactive duty 
for training in July 1996.  Her reserve records also note she 
was not on duty at the time she passed out.  From 1996 on, 
the veteran's health has deteriorated.  Still, there is no 
competent medical evidence of seizure-related activity or 
symptomatology between September 1991 and July 1996.  Her 
voluminous VA records since then document numerous 
electroencephalograms and in-patient monitoring for seizure 
or epileptic activity.  None of these records note any 
opinion or comment to the effect that her seizure disorder is 
causally related to her active service.

In light of the fact the examiner essentially noted that 1991 
was a tenuous date at best, the fact the most notable genesis 
event is the veteran's passing out in July 1996-when she was 
not in any type duty status, and the fact her symptomatology 
has been continuous since that date, the Board finds the 
preponderance of the evidence is against service connection 
for a seizure disorder on both presumptive and direct bases.  
38 C.F.R. §§ 3.1(k), 3.6(a), (c)(3), 3.303, 3.307, 3.309(a).  
The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).



ORDER

Entitlement to service connection for Crohn's disease is 
denied.

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


